Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s reply filed on 4/21/21 is acknowledged.  Claims 1-17 are pending. Claims 14-16 have been withdrawn.  Claims 6 has been amended.  Claims 1-13 and 17 are under consideration. 

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Novack (US 2015/0164768; cited in IDS) and Bauer et al. (US 2004/0258721) in view of Konish (Society of Cosmetic Chemists < https://www.scconline.org/wp-content/uploads/2014/10/konish.pdf> October 4 2014). 
This rejection is maintained.
Novack teaches compositions, for application to the skin or lips, in the form of stable glycerin-in-oil emulsions (e.g. paragraph 0001; claim 1). Novack teaches that the composition comprises 0.01-10 wt% active cosmetic ingredients (e.g. paragraph 0028; Table 1). Novack teaches that the composition is in the form of a stick (e.g. paragraph 0042, 0060; Examples). Novack teaches that there has been interest in glycerin-in-oil emulsions, particularly for skin and lip products, because glycerin is an effective humectant for retaining dermal moisture, however they tend to be unstable due to their chemical incompatibility and large density difference between the continuous and discontinuous phases, a problem which has been solved by their 
Novack does not teach that the composition comprises an α-hydroxy acid.  This is made up for by the teachings of Bauer et al.
Bauer et al. teach water-in-oil emulsions comprising skin-moisturizing agents in the form of a cosmetic or dermatological stick (e.g. paragraph 0002).  Bauer et al. teach that the composition comprises 5-50 wt% of a skin-moisturizing agent, including lactic acid (i.e. α-hydroxy acid) (e.g. paragraph 0047, 0051-0057, 0190-0195; Claim 1; Examples). Bauer et al. teach that prior formulations were unable to incorporate water-soluble or water-dispersible ingredients such as lactic acid (e.g. paragraph 0047, 0050). 
Konish teaches the importance of pH, stabilizers and thickening agents, emollients, and emulsifiers when creating a stable emulsion comprising alpha-hydroxy acids, including lactic acid. 
Regarding Claims 1, 2, and 5, it would have been obvious to one of ordinary skill in the art at the time of filing to include the lactic acid of Bauer et al. in the composition of Novack. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as solid emulsions for skin and lips, and one of ordinary skill would have been motivated in order to provide the benefits of a stabilized glycerin-containing emollient emulsion, as taught by Novack and the skin-moisturizing benefits of including lactic acid, as taught by Bauer et al.   Further, Novack teach the inclusion of 0.01-10 wt% of skin actives, but do not provide further details.  One of ordinary skill in the art would have sought out appropriate skin care actives for 
Regarding Claims 3, Novack is silent as to the pH, but as the composition is substantially similar to that claimed and Bauer et al. teach lactic acid, it is expected that the pH would be within 0.5 pH units of the hydroxy acid.  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's pH differs, and if so to what extent, from the teachings of Novack and Bauer et al..  Therefore the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  
Regarding Claim 4, Novack teaches the emulsions is a solid stick and may be stable including after storage at about 60 °C (i.e. 140 °F) for an extended period of time such as 12 hours, one day, two days, three days, four days, five days, six days, one week, two weeks, three weeks, four weeks, or the like (e.g. paragraphs 0003, 0006, 0008, 0060; Claim 3). 
Regarding Claims 6 and 7, Novack teaches that the composition comprises cosmetic particulates including KSP 105 (e.g. paragraph 0058) which, as evidenced by the instant Specification, is a silicone elastomeric powder (e.g. Specification paragraph 0054). Regarding the phrase, “wherein said composite elastomeric powder is included in the composition to increase the stability of the solid emulsion as compared to an otherwise identical solid emulsion not containing the composite elastomeric powder” this is a recitation of an intended use. The claims are drawn to a composition.  As Novack teaches the claimed ingredients and amounts thereof, the claim has been met.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Regarding Claims 11-13, Novack teaches the composition comprises: 2-40 wt% glycerin, 1-60% oils, 0.001-10% cosmetic ingredients, and 0.1-25 wt% particulates (e.g. paragraphs 0055, Table 1; Claims), which overlap or fall within the claimed ranges. Bauer et al. teach that lactic acid is present at 5-50 wt% (e.g. paragraph 0057; Claim 1) and exemplify lactic acid in a lipstick at 1 wt% (e.g. Example 56). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 17, Novack teaches that the glycerin phase has a complex viscosity of less than 2 Pas at a stress of 100 Pa at 25 °C (e.g. paragraph 0009, 0027). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Novack (US 2015/0164768; cited in IDS) and Bauer et al. (US 2004/0258721) in view of Konish (Society of Cosmetic Chemists < https://www.scconline.org/wp-content/uploads/2014/10/konish.pdf> October 4 2014) as applied to claims 1-7 and 11-13 above, and further in view of Bchir et al. (US 2017/0189278). 
This rejection is maintained. 
Regarding claims 1-7, 11-13 and 17, the teachings of Novack, Bauer et al. and Konish are described supra.  They do not teach that the elastomeric powder is a dimethicone/vinyl dimethicone crosspolymer.  This is made up for by the teachings of Bchir et al.

Regarding Claims 8-10, it would have been obvious to one of ordinary skill in the art at the time of filing to include, or substitute, EP-9801 for the KSP-105 of Novack.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as skin and lip treatments and one of ordinary skill would have been motivated in order to provide the benefits of soft-focus, as taught by Bchir et al.  In addition, simple substitution of one known element for another to obtain predictable results is obvious.  One of ordinary skill in the art would have predicted success as Bchir et al. teach both EP-9801 and KSP-105 to be preferred particles.  

Response to Arguments and Declaration
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive. 

This is not found persuasive.  First, it is unclear if Applicant has compared to the closest prior art. Table 1 of the Declaration comprises 61.3% and 63.65% by weight of ingredients and does not describe the remainder of the composition.  It is unclear if these fall within the scope of compositions disclosed by Novack. In response, Applicant argues that they have compared to the closest prior art, but have not addressed the Examiner’s question. Further, Novack’s Table 1 includes up to 10 wt% emulsifiers, up to 2 wt% of electrolyte, etc. in addition to the polysaccharide thickener, which would be expected to affect the emulsion stability.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (see MPEP 716.02(e)).  
Second, Applicant has demonstrated only 1 unstable embodiment.  It is unclear that the effect described would occur for all ingredients and amounts thereof within the scope Novack, or within the scope of the instant Claim 1.  Novack teaches the importance of the method of making, inclusion of a salt, and droplet size for creating a stable emulsion (e.g. paragraph 0009, 0026, 0050). It is not clear that Applicant took the full teachings of Novack into account when comparing. The Examiner is not convinced that all embodiments of Novack would be unable to incorporate an α-hydroxy acid and remain stable, especially in view of the guidance of Konish. “[W]hen the question is whether a patent claiming the combination of elements of prior art is 
Regarding Claim 6, the prior art need not have the same reason for including KSP 105 as Applicant. Regarding the phrase, “wherein said composite elastomeric powder is included in the composition to increase the stability of the solid emulsion as compared to an otherwise identical solid emulsion not containing the composite elastomeric powder” this is a recitation of an intended use and outcome. The claims are drawn to a composition.  As Novack teaches the claimed ingredients and amounts thereof, the claim has been met.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Applicant further argues, regarding the Bchir reference that is based on improper hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It would have been obvious to one of ordinary skill in the art at the time of filing to include, or substitute, EP-9801 for the KSP-105 of Novack.  Both of the compositions are useful as skin and lip treatments and one of ordinary skill would have been motivated in order to provide the benefits of soft-focus, as taught by Bchir et al.  In addition, simple substitution of one known element for another to obtain predictable results is obvious.  One of ordinary skill in the art would have predicted success as Bchir et al. teach both EP-9801 and KSP-105 to be preferred particles.  One of ordinary skill in the art need not include the particles for, or recognize, emulsion stabilization.  
Accordingly, the rejections are maintained. 


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619